           Case 4:19-cv-04290-HSG Document 34 Filed 04/15/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9
                        UNITED STATES DISTRICT COURT
10
                     NORTHERN DISTRICT OF CALIFORNIA
11
12
13   NAYDEEN MONZON,                         Case No. 4:19-cv-04290-HSG
14             Plaintiff,                    [PROPOSED ORDER]
                                             GRANTING THE JOINT
15       vs.                                 STIPULATION TO CONDUCT
                                             MEDIATION
16   I.Q. DATA INTERNATIONAL, INC.;          TELEPHONICALLY OR VIA
                                             VIDEO CONFERENCE
17             Defendant.                    Date of Mediation: 4/23/2020
18
19
20
21
22
23
24
25
26
27
28




                                         1
                                                                      [PROPOSED] ORDER
                                                                CASE NO.: 5:19-cv-03611-LHK
             Case 4:19-cv-04290-HSG Document 34 Filed 04/15/20 Page 2 of 2


 1         Based upon the Parties’ joint Stipulation, and good cause, this Court hereby
 2
     issues the following Order:
 3
 4         X     Parties’ joint Stipulation to appear by telephone and/or video
 5
           conference for the mediation with Barbara Cray, currently scheduled for
 6
 7         April 23, 2020, at 10:00 a.m., is hereby GRANTED.
 8               Parties’ joint Stipulation to appear by telephone and/or video
 9
           conference for the mediation with Barbara Cray, currently scheduled for
10
11         April 23, 2020, at 10:00 a.m., is hereby DENIED.
12
13
     IT IS SO ORDERED.
14
15
16
     HON. JUDGE HAYWOOD S. GILLIAM , JR.
17
18
19
                4/15/2020
     Dated: _________________

20
21
22
23
24
25
26
27
28




                                             2
                                                                          [PROPOSED] ORDER
                                                                    CASE NO.: 5:19-cv-03611-LHK
